DISMISS and Opinion Filed October 7, 2019




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01046-CV

                   ALICE SPENCER CHAPPELL, Appellant
                                  V.
  CITY OF BALCH SPRINGS, A TEXAS MUNICIPALITY; SHAILA LYNN GAY, IN
   HER INDIVIDUAL AND OFFICIAL CAPACITIES; JONATHAN HABER, IN HIS
 INDIVIDUAL AND OFFICIAL CAPACITIES; AND JOHN DOE SUPERVISORS 1-5.,
         IN THEIR INDIVIDUAL AND OFFICIAL CAPACITIES, Appellees

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-19-01887

                               MEMORANDUM OPINION
                        Before Justices Pedersen, III, Reichek, and Carlyle
                                   Opinion by Justice Reichek
        By letter dated September 10, 2019, the Court questioned its jurisdiction over this appeal

because there does not appear to be a final judgment or other appealable order. At the request of

the Court, the parties filed letter briefs addressing its concern.

        Generally, appellate courts have jurisdiction only over appeals from final judgments and

certain interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a). A final judgment is one

that disposes of all parties and claims. See Lehmann, 39 S.W.3d at 195.

        Appellant sued the City of Balch Springs, Shaila Lynn Gay, Jonathan Haber, and John Doe

Supervisors 1-5. Three of the defendants, the City, Ms. Gay, and Mr. Haber, filed a Rule 91a
motion to dismiss. The trial court granted the motion and dismissed appellant’s claims against

those three defendants. Appellant’s claims against John Doe Supervisors 1-5 remain pending. In

her letter brief, appellant concedes that this Court lacks jurisdiction over this appeal.

       Because the appealed order does not dispose of all parties and claims and is not otherwise

subject to an interlocutory appeal, we dismiss this appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a).




                                                    /Amanda L. Reichek/
                                                    AMANDA L. REICHEK
                                                    JUSTICE


191046F.P05




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ALICE SPENCER CHAPPELL, Appellant                On Appeal from the 68th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-01046-CV       V.                      Trial Court Cause No. DC-19-01887.
                                                  Opinion delivered by Justice Reichek.
 CITY OF BALCH SPRINGS, A TEXAS                   Justices Pedersen, III and Carlyle
 MUNICIPALITY; SHAILA LYNN GAY,                   participating.
 IN HER INDIVIDUAL AND OFFICIAL
 CAPACITIES; JONATHAN HABER, IN
 HIS INDIVIDUAL AND OFFICIAL
 CAPACITIES; AND JOHN DOE
 SUPERVISORS 1-5, IN THEIR
 INDIVIDUAL AND OFFICIAL
 CAPACITIES, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees, CITY OF BALCH SPRINGS, A TEXAS
MUNICIPALITY; SHAILA LYNN GAY, IN HER INDIVIDUAL AND OFFICIAL
CAPACITIES; JONATHAN HABER, IN HIS INDIVIDUAL AND OFFICIAL CAPACITIES;
AND JOHN DOE SUPERVISORS 1-5, IN THEIR INDIVIDUAL AND OFFICIAL
CAPACITIES, recover their costs of this appeal from appellant ALICE SPENCER CHAPPELL.


Judgment entered October 7, 2019




                                            –3–